J-S32015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DENNIS L. PRENDES                          :
                                               :
                      Appellant                :       No. 2313 EDA 2016

                   Appeal from the PCRA Order June 15, 2016
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0001246-2012


BEFORE:      GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JUNE 29, 2017

        Appellant, Dennis L. Prendes, appeals from the order entered in the

Northampton County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case.2 Therefore, we have no reason to

restate them.


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
2
  Throughout the opinion, the PCRA court cites Megan’s Law as the statute
governing Appellant’s sexual offender registration requirements. Megan’s
Law, however, expired on December 20, 2012. See 42 Pa.C.S.A. §§ 9791-
9799.9. The Sexual Offender Registration and Notification Act (SORNA)
became effective in its place. See 42 Pa.C.S.A §§ 9799.10─9799.41.
(Footnote Continued Next Page)

___________________________

*Former Justice specially assigned to the Superior Court.
J-S32015-17


      Appellant raises the following issues for our review:

          WHERE TRIAL COUNSEL’S ERRORS LED TO A JURY THAT
          WAS PRONE TO CONVICT WHICH, IN TURN, LED TO THE
          PLEA OF GUILTY, AFTER COUNSEL SAW A DEADLOCKED
          JURY’S TALLY SHOWING IT FAVORED CONVICTION,
          PANICKED AND ESSENTIALLY FORCED APPELLANT TO
          TAKE THE PLEA, DID THE [PCRA] COURT ERR IN NOT
          PERMITTING THESE CLAIMS TO BE PRESENTED AT A PCRA
          HEARING?

          WHERE COUNSEL WAS INEFFECTIVE IN ADVISING
          [APPELLANT] TO PLEAD GUILTY, DID THE [PCRA] COURT
          ERR IN NOT GRANTING A NEW TRIAL?

          WHERE COUNSEL COERCED [APPELLANT] TO PLEAD
          GUILTY, DID THE [TRIAL] COURT ERR IN NOT GRANTING
          A NEW TRIAL?

          WHERE AFTER[-]DISCOVERED EVIDENCE MET ALL THE
          TESTS FOR THE GRANT OF A NEW TRIAL, DID THE [PCRA]
          COURT ERR IN NOT GRANTING RELIEF IN THE PCRA
          PROCEEDING OR HOLD A HEARING ON THIS ISSUE?

(Appellant’s Brief at 2).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Michael J.

Koury, Jr., we conclude Appellant’s issues on appeal merit no relief.   The

PCRA court opinion comprehensively discusses and disposes of the questions

presented. (See PCRA Court Opinion, filed September 8, 2016, at 17-33)

(finding: (1) Appellant’s PCRA petition sought to raise various claims of

counsel’s ineffectiveness during trial; however, these claims do not address
                       _______________________
(Footnote Continued)

SORNA governed Appellant’s January 11, 2013 SVP hearing and dictates
Appellant’s registration requirements. See 42 Pa.C.S.A. § 9799.13.



                                            -2-
J-S32015-17


validity of Appellant’s guilty plea or legality of Appellant’s sentence; as such,

these claims are waived, and PCRA court properly prohibited Appellant from

exploring, at PCRA hearing, counsel’s alleged ineffectiveness during trial;

(2) with respect to trial counsel’s handling of jury’s straw vote, trial counsel

shared straw vote with Appellant and informed Appellant that straw vote

made trial counsel less confident in likelihood of acquittal; trial counsel also

discussed outcome of various scenarios with Appellant on numerous

occasions, including during jury deliberations; trial counsel’s actions were

based on twenty years of experience as criminal defense attorney; under

these circumstances, Appellant failed to establish counsel’s advice about

straw vote lacked reasonable basis or prejudiced Appellant; with respect to

trial   counsel’s     handling   of   SORNA         implications,     counsel     prepared

memorandum          for   Appellant   prior   to    trial,   which    described     SORNA

implications of guilty plea including possibility of lifetime registration as sex

offender; Appellant acknowledged possibility of lifetime registration as sex

offender in both his written and oral plea colloquies; further, counsel

supplemented Appellant’s oral plea colloquy to address December 2012

amendments to statute, which extended required registration periods;

significantly, even if counsel had failed to inform Appellant of SORNA

implications, it would not have undermined validity of plea because sex

offender    registration    requirements      are    collateral      consequence;    thus,

Appellant’s claims that counsel was ineffective when he advised Appellant


                                          -3-
J-S32015-17


about guilty plea fail; (3) while Appellant alleges counsel’s references to

possible thirty-year sentence scared him, Pennsylvania law required trial

counsel to inform Appellant of permissible sentencing ranges; as such, trial

counsel’s references to potential thirty-year sentence did not unlawfully

induce Appellant’s guilty plea; additionally, trial counsel’s recommendation

that Appellant enter plea prior to jury’s verdict was reasonable and did not

coerce Appellant’s guilty plea; to succeed on claim, Appellant had to

establish jury’s verdict offered potential for success substantially greater

than entry of guilty plea; nevertheless, Appellant merely speculates jury

would not have reached verdict or would have acquitted Appellant of most

serious charges; under these circumstances, counsel’s advice to enter plea

prior to jury’s verdict did not unlawfully induce Appellant’s guilty plea;

finally, Appellant’s allegations of coercion directly contradict his plea

colloquies and his testimony at PCRA hearing; record indicates Appellant

freely and voluntarily entered his guilty plea; thus, Appellant’s claims that

trial counsel coerced his guilty plea fail; (4) alleged after-discovered

evidence does not exculpate Appellant as it merely impeaches credibility of

Commonwealth’s polygraph analyst; further, Appellant waived challenge to

credibility of Commonwealth’s polygraph analyst through entry of negotiated

guilty plea; because impeachment evidence does not establish basis for

relief and Appellant waived this claim through entry of guilty plea, court

properly denied relief and limited exploration of claim at PCRA hearing). The


                                    -4-
J-S32015-17


record supports the court’s analysis and belies Appellant’s allegations of

coercion and counsel’s ineffectiveness, where the plea colloquy makes clear

Appellant entered his guilty plea of his own volition, calmly, fully informed,

and expressly satisfied with the services of his counsel.       (See N.T. Guilty

Plea, 9/18/12, at 22-40; R.R. at 33-51.)           Appellant is bound by his

statements made under oath in the course of his plea and cannot, during

post-sentencing or collateral proceedings, attack the plea on grounds which

contradict   the   statements   he   made   in     his   plea   colloquy.   See

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa.Super. 2003) (stating

Pennsylvania law presumes defendant who entered guilty plea was aware of

what he was doing and bears burden of proving otherwise). Accordingly, we

affirm on the basis of the PCRA court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2017




                                     -5-
Circulated 06/07/2017 02:10 PM